                    Case 1:19-cv-00017 Document 18 Filed on 03/25/19 in TXSD Page 1 of 1
        Q. Search


                             Online Ed.D. Degree - Our full Doctorate tuition is 113 the cost of co.mparabl:e online~




    matthew sewe'll ·             3rd
                                                                                  "1 :
                                                                                          MineraiSoft

    Senior Software Engineer at M ineraI Soft                                    0        See conta.ct info
    Austinr Texas Area                                                           &        170 connections


       en   Message         •••
                                                                                         ------                   --

    Former Chief Soft\rvare Engineer at KBK Technologies. Former CTO Nexersys, Inc. Former Advertising
    Systems and Strat·e gy Mgr, Myspace. One of the founding   ·emp~loyees   of ilike.com. Specialties: Business,
    Pythons MySQ~ JavaScriptJ frameworks and databasesr *nix operating systemsr nginx. Additionally, I have a
    working general knowledge of finance and financia l planning from over a decade in the financial se
    industry. Other interests: Audio engineering and music performance.                           i   GOVERNM
                                                                                                  ~     EXHIBIT
'                                                                                                 §      3
                                                                                                  I
